Petition for Writ of Mandamus Denied and Memorandum Opinion filed June
24, 2014.




                                     In The

                    Fourteenth Court of Appeals

                                NO. 14-14-00460-CV



   IN RE EQUITY INDUSTRIAL LIMITED PARTNERSHIP IV, Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              190th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2013-15186

                        MEMORANDUM OPINION

      On June 12, 2014, relator Equity Industrial Limited Partnership IV filed a
petition for writ of mandamus in this Court. See Tex. Gov’t Code Ann. § 22.221;
see also Tex. R. App. P. 52. In the petition, relator asks this Court to compel the
Honorable Patricia J. Kerrigan, presiding judge of the 190th District Court of
Harris County, to vacate her October 14, 2013 and April 10, 2014 orders granting
summary judgment and her February 10, 2014 order ordering dismissal under
Texas Rule of Civil Procedure 91a.1

      Relator has not shown its entitlement to relief.   Accordingly, we deny
relator’s petition for writ of mandamus.


                                                 PER CURIAM

Panel consists of Justices Boyce, Busby, and Wise.




      1
          See Tex. R. Civ. P. 91a.
                                           2